Case 1:20-cv-22885-KMW Document 132 Entered on FLSD Docket 06/15/2021 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                      Case No. 20-22885-Civ-WILLIAMS/TORRES


   PAYCARGO, LLC,

         Plaintiff,

   v.

   PAVEL GALBREATH a/k/a PASHA
   GALBREATH a/k/a PASHA PROBIV,
   WALE UP LLC and CARGOSPRINT, LLC,

         Defendants.
   ______________________________________/

                         ORDER ON MOTION TO COMPEL

         This matter is before the Court on PayCargo, LLC’s (“Plaintiff”) motion to

   compel an inspection of CargoSprint, LLC’s (“Defendant”) platform or, in the

   alternative, a motion for the Court’s appointment of a third-party independent

   expert. [D.E. 87]. Defendant responded to Plaintiff’s motion on May 28, 2021 [D.E.

   126] to which Plaintiff replied on June 4, 2021. [D.E. 130]. Therefore, Plaintiff’s

   motion to compel is now ripe for disposition. After careful consideration of the

   motion, response, reply, relevant authorities, and for the reasons discussed below,

   the motion to compel is DENIED.
Case 1:20-cv-22885-KMW Document 132 Entered on FLSD Docket 06/15/2021 Page 2 of 5




                                     I.    ANALYSIS

         Plaintiff seeks to compel Defendant to make its platform on cargo logistics

   and payment systems available for an independent inspection. Plaintiff says that

   this is necessary because it must determine whether Defendant misappropriated

   any trade secrets in developing a competing platform.           Plaintiff’s alternative

   proposal is for the Court to appoint a special master to locate and isolate all

   relevant information. Plaintiff claims that Defendant objects to these proposals

   because the systems are protected trade secrets and otherwise constitute

   confidential information. Thus, Plaintiff requests that the Court compel Defendant

   to either make its platform available for examination or otherwise appoint an

   independent special master to locate all misappropriated trade secrets.

         Plaintiff’s motion lacks merit for several reasons. The motion first violates

   the Court’s Standing Order on Discovery Procedures (the “Standing Discovery

   Order”) where it prohibits the filing of discovery motions. This is also not the first

   time that Plaintiff has disregarded this requirement because the Court has already

   denied two prior motions for Plaintiff’s failure to set disputes on the discovery

   calendar as opposed to filing written motions.1 [D.E. 118, 125]. Hence, the motion

   is procedurally defective and subject to denial for this reason alone.

         The second reason Plaintiff’s motion falls short is because it fails to comply

   with Local Rule 7.1(a)(3). That rule requires parties to meet and confer prior to the

   filing of a motion, except for certain exceptions that do not apply here. See S.D. Fla.


   1     The parties are cautioned that any additional failures to comply with the
   Standing Discovery Order may lead to sanctions.
                                              2
Case 1:20-cv-22885-KMW Document 132 Entered on FLSD Docket 06/15/2021 Page 3 of 5




   L.R. 7.1(a)(3) (stating that “the movant shall confer . . . or make reasonable effort to

   confer . . . with all parties or non-parties who may be affected by the relief sought in

   the motion in a good faith effort to resolve by agreement the issues to be raised in

   the motion.”). Yet, based on this record, it is entirely unclear how and to what

   extent Plaintiff attempted to confer. All that Plaintiff says is that it conferred with

   Defendant and that opposing counsel failed to provide a position on the relief

   sought. But, without any additional details on those efforts, it is unclear if Plaintiff

   ever conferred in the first place. [D.E. 87 at 3 (“[E]ven though good faith effort was

   made to confer with counsel for Defendant CargoSprint, LLC, the undersigned

   counsel has not received Defendant CargoSprint, LLC’s position on this motion.”)].

         Plaintiff also failed to comply with a separate prerequisite of Local Rule

   7.1(a)(3) where it instructs parties to certify, at the end of their motion, the specific

   efforts taken to resolve the dispute:

         (A) that counsel for the movant has conferred with all parties or non-
         parties who may be affected by the relief sought in the motion in a
         good faith effort to resolve the issues raised in the motion and has been
         unable to do so; or (B) that counsel for the movant has made
         reasonable efforts to confer with all parties or non-parties who may be
         affected by the relief sought in the motion, which efforts shall be
         identified with specificity in the statement (including the date, time,
         and manner of each effort), but has been unable to do so.

   L.R. 7.1(a)(3). Plaintiff has done none of the above and this provides an additional

   reason to deny the motion altogether.          See id. (“Failure to comply with the

   requirements of this Local Rule may be cause for the Court to grant or deny the

   motion and impose on counsel an appropriate sanction, which may include an order




                                              3
Case 1:20-cv-22885-KMW Document 132 Entered on FLSD Docket 06/15/2021 Page 4 of 5




   to pay the amount of the reasonable expenses incurred because of the violation,

   including a reasonable attorney’s fee.”).

         Putting aside these shortcomings, Plaintiff’s motion is unpersuasive on the

   merits because, in its reply brief, Plaintiff states that the parties have reached an

   agreement on allowing a third-party independent expert to inspect each other’s

   platforms. [D.E. 130 at 2 (“Defendant CargoSprint has been in agreement to the

   appointment of an independent expert to inspect both parties’ platforms resolving

   Plaintiff’s Motion.”)]. This is the precise reason Local Rule 7.1 exists because, due

   to the failure to confer on an issue that has now been resolved, the filing of

   Plaintiff’s motion has led to a waste of judicial resources and time taken away from

   other matters.

         Plaintiff suggests, however, that the motion remains ripe for disposition

   because the parties are unable to reach an agreement on a proper protocol for the

   inspection. Plaintiff requests, for instance, that the Court grant the motion, appoint

   an independent expert, and set a date for the parties to agree on a protocol. We

   decline to do so because Plaintiff has failed to explain, for a second time, how the

   parties have met their conferral obligations as required under Local Rule 7.1. And

   we refuse to allow parties to trample on the Local Rules at their convenience. The

   relief Plaintiff seeks is also now different than the originally filed motion and that

   cannot stand because “a reply in support of a motion is an inappropriate place to

   first raise a request for affirmative relief.”   Transatlantic Lines LLC v. Portus




                                               4
Case 1:20-cv-22885-KMW Document 132 Entered on FLSD Docket 06/15/2021 Page 5 of 5




   Stevedoring LLC, 2015 WL 4555375, at *4 (S.D. Fla. July 28, 2015). Accordingly,

   Plaintiff’s motion to compel is DENIED.

                                 II.   CONCLUSION

         For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

   Plaintiff’s motion to compel [D.E. 87] is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida this 15th day of

   June 2021.

                                                 /s/ Edwin G. Torres
                                                 EDWIN G. TORRES
                                                 United States Magistrate Judge




                                             5
